Citation Nr: 1448521	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-22 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981.  He died in December 2007, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   In November 2012, the case was before another Veterans Law Judge, who remanded it for additional development.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

A claim for cause of death is automatically a claim for accrued benefits, if there are any.  The appellant and her representative have consistently asserted entitlement to (unspecified) accrued benefits.  (See, e.g., April 2008 claim.)  In its November 2012 remand, the Board noted that the claim for accrued benefits had not yet been adjudicated and was inextricably intertwined with the claim of service connection for cause of death.  In the November 2012 remand instructions, the AOJ was directed to adjudicate the accrued benefits issue prior to readjudicating (and returning to the Board, if applicable) the claim of service connection for cause of death.  Upon review of the file, the Board notes that this adjudication has not yet occurred.  Consequently, remand is required to determine the specific nature of the accrued benefits claimed and adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran died of complications related to post-liver-transplant end stage liver disease die to hepatitis C.  The record contains conflicting medical opinions on the underlying medical question (that is likely to be dispositive), i.e., the etiology of the Veteran's hepatitis C infection.  On remand, an opinion by an infectious disease specialist (A specialist is required due to the complexity of the medical question involved.) is needed to reconcile the conflict.  

The case is REMANDED for the following:

1.  The AOJ should contact the appellant's attorney and seek clarification regarding the specific accrued benefit sought.  After providing any required notification and the opportunity to respond, the AOJ should adjudicate the accrued benefits claim(s) identified.  The appellant and her attorney should be advised of the decision (and of appellate rights as to any negative determination)

2.  After the above development is completed, the AOJ should secure an advisory medical opinion by an infectious disease specialist to address the conflicting medical nexus evidence of record.  Upon review of the record, to include any development associated with the claim for accrued benefits, the specialist should provide an advisory opinion regarding the likely etiology of the Veteran's hepatitis C.  The specialist should note all rationale provided in the VA and private opinions already in the record in this matter (including, but not limited to, gamma globulin and dental treatment during service as possible risk factors for the development of the hepatitis, the timeline between infection and organ decomposition, and the 1978 serum glutamic oxaloacetic transaminase reading) and express agreement or disagreement with each opinion, specifically addressing the rationales that were provided.  If the hepatitis C is determined to be unrelated to risk factors in service, the consulting physician should identify the postservice risk factor(s)/etiology for the Veteran's  hepatitis C considered more likely. 

The consulting provider should include rationale with all opinions, citing to supporting clinical data and medical literature, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the  claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

